—Judgment, Supreme Court, New York County (Murray Mogel, J.), rendered November 12, 1992, convicting defendant, after a nonjury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4 Vi to 9 years, unanimously affirmed.
*427Viewing the evidence in a light most favorable to the prosecution and giving due deference to the court’s findings of credibility (People v Bleakley, 69 NY2d 490, 495), defendant’s guilt was proven beyond a reasonable doubt by legally sufficient evidence and the verdict was not against the weight of the evidence. The issues raised by defendant concerning the credibility of the police officer who testified that he observed defendant from the roof of a nearby building participate in a drug sale were properly placed before the court and, after considering the officer’s testimony, including the discrepancies between his direct and cross-examinations to which defendant points, we find no reason to disturb the court’s determination. Concur—Sullivan, J. R, Carro, Rosenberger, Williams and Tom, JJ.